[Cite as State ex rel. Wilson v. McGee, 123 Ohio St. 3d 341, 2009-Ohio-5261.]




    THE STATE EX REL. WILSON, APPELLANT, v. MCGEE, JUDGE, APPELLEE.
 [Cite as State ex rel. Wilson v. McGee, 123 Ohio St. 3d 341, 2009-Ohio-5261.]
Mandamus — Writ sought by criminal defendant to correct his sentence — Trial
        court was authorized to correct its clerical error in mistakenly
        characterizing the degree of the offense of which the defendant was
        convicted — Court of appeals’ denial of writ affirmed.
(No. 2009-1038 — Submitted September 30, 2009 — Decided October 8, 2009.)
   APPEAL from the Court of Appeals for Montgomery County, No. CA 23333.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Lawrence E. Wilson, for a writ of mandamus to correct his
sentence. The common pleas court was authorized under Crim.R. 36 to correct its
clerical error in mistakenly characterizing the degree of the offense of which
Wilson was convicted. See State ex rel. Cruzado v. Zaleski, 111 Ohio St. 3d 353,
2006-Ohio-5795, 856 N.E.2d 263, ¶ 19. Moreover, Wilson had an adequate
remedy by appeal to raise his claim of noncompliance with Crim.R. 32. Id. at ¶
32. Finally, Wilson waived this claim on appeal by failing to raise it in his
petition in the court of appeals and by not seeking to amend his petition. See
State ex rel. R.W. Sidley, Inc. v. Crawford, 100 Ohio St. 3d 113, 2003-Ohio-5101,
796 N.E.2d 929, ¶ 32.
                                                                       Judgment affirmed.
        MOYER,      C.J.,    and    PFEIFER,    LUNDBERG        STRATTON,      O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
        Lawrence E. Wilson, pro se.
                           SUPREME COURT OF OHIO




       Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and John
A. Cumming, Assistant Prosecuting Attorney, for appellee.
                          ______________________




                                       2